Citation Nr: 0740355	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for asbestos related 
lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 and June 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas, which denied 
entitlement to service connection for diabetes mellitus, for 
asbestos related lung disease, and for bronchitis.

In August 2007, the veteran testified during a personal 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A copy of the transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for diabetes mellitus, for asbestos related 
disease, and for bronchitis is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.  


The veteran contends that he currently suffers from diabetes 
mellitus, asbestos related lung disease and bronchitis, as a 
result of his active military service.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  See 38 C.F.R. § 3.159(c).

During his August 2007 testimony, the veteran indicated that 
he was awarded entitlement to Social Security Administration 
(SSA) disability benefits for his lung disease and diabetes 
mellitus.  The Court has held that where there is notice the 
veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-3 (1992).  Although VA is not obligated to 
follow a determination made by SSA, these records may be 
relevant to the matters on appeal.

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Little Rock.  The veteran testified 
in August 2007 that he had recently been treated at the VA.  
As the claims file only includes records from that facility 
dated up to October 2005, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As the veteran's claim for service connection for asbestos 
related lung disease is being further developed, the Board 
notes that an addendum to the November 2005 VA opinion is 
warranted to address additional medical evidence added to the 
record since November 2005.  See 38 U.S.C.A. § 5103A.  The 
AMC/RO should only arrange for the veteran to undergo further 
VA examination if the November 2005 examiner is unavailable 
or is unable to provide the requested medical opinion without 
examining the veteran.

During the pendency of this appeal, the Court also issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records used as a 
basis to award those benefits.

3.  The RO should obtain from Little Rock 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's claimed diabetes mellitus, 
asbestos related lung disease, and 
bronchitis, for the period from October 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  After all available records and/or 
responses have been associated with the 
claims file, the AMC/RO should forward 
the veteran's claims file to the VA 
physician that examined him in November 
2005.  The physician should review the 
veteran's claims file (with particular 
attention given to his examination 
report, and the evidence since added to 
the record) and, should provide a 
supplemental opinion again addressing 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that veteran has a current 
diagnosis of asbestos related lung 
disease, to include asbestosis, and if 
so, whether that disability is related to 
asbestos exposure during active military 
service. 

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician. The 
physician must provide the complete 
rationale for the conclusion reached in a 
printed (typewritten) report.

The RO should arrange for the veteran to 
undergo examination only if the November 
2005 VA examiner is unavailable and/or 
such examination or any additional 
testing is needed to answer the questions 
posed above.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues of entitlement to service 
connection for diabetes mellitus, for 
asbestos related lung disease, and for 
bronchitis on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



